department of the treasury internal_revenue_service washington d c date cc ebeo br2 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel attention senior attorney from subject jerry e holmes branch chief cc ebeo br2 docket no prebrief review this prebrief review memorandum responds to your memorandum dated the above case was tried on simultaneous opening briefs are due on this document is not to be cited as precedent legend a b corporation issue s whether rental payments received by petitioners from corporation are includible in net_earnings_from_self-employment under sec_1402 of the code conclusion the payments received by the petitioners from corporation are includible in net_earnings_from_self-employment under sec_1402 of the code facts during the years in issue a and b who are husband and wife rented to corporation farmland held by them as joint_tenants the rental agreement did not require that services in connection with farm production be performed by a or b corporation used the farmland in its farming operations to produce agricultural commodities such as livestock and crops a was the sole shareholder and officer of corporation a and b each entered into employment contracts with corporation to provide services relating to farm production during the years in issue a and b worked full time in the farming operations and had no outside employment law and analysis sec_1401 of the code imposes a self-employment_tax on an individual’s self-employment_income sec_1402 provides that the term self-employment_income means the net_earnings_from_self-employment derived by an individual subject_to certain limitations not relevant here sec_1402 provides that there shall be excluded from net_earnings_from_self-employment rentals from real_estate and from personal_property leased with the real_estate including such rentals paid in crop shares together with the deductions attributable thereto however this section provides an exception to the rentals exclusion for any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural or horticultural commodity hereinafter referred to as includible farm rental income the facts clearly demonstrate that there was actual material_participation by both a and b in farming operations both a and b were employed full-time in the farming operation and had no outside employment therefore the balance of this discussion will address whether there existed an arrangement obligating the petitioners to materially participate in the production or the management_of_the_production of agricultural commodities within the meaning of sec_1402 sec_1_1402_a_-4 of the regulations provides that in order for rental income received by an owner or tenant of land to be treated as includible farm rental income such income must be derived pursuant to a sharefarming or other rental arrangement which contemplates material_participation by the owner or tenant in the production or management of production of agricultural or horticultural commodities sec_1_1402_a_-4 of the regulations provides that the arrangement referred to above may be either oral or written the arrangement must impose upon such other person the obligation to produce one or more agricultural or horticultural commodities on the land of the owner or tenant in addition it must be within the contemplation of the parties that the owner or tenant will participate in the production or the management_of_the_production of the agricultural or horticultural commodities required to be produced by the other person under such arrangement to an extent which is material with respect either to the production or to the management of production of such commodities or is material with respect to the production and management of production when the total required participation in connection with both is considered sec_1_1402_a_-4 of the regulations provides that the term production refers to the physical work performed and the expenses_incurred in producing a commodity and includes such activities as the actual work of planting cultivating and harvesting crops and the furnishing of machinery implements seed and livestock an arrangement will be treated as contemplating that the owner or tenant will materially participate in the production of commodities if under the arrangement it is understood that the owner or tenant is to engage to a material degree in the physical work related to the production of such commodities sec_1_1402_a_-4 provides that the term management_of_the_production refers to services performed in making managerial decisions relating to the production such as when to plant cultivate dust spray or harvest the crop and includes advising and consulting making inspections and making decisions as to matters such as rotation of crops the types of crops and livestock and the types of machinery and implements to be furnished an arrangement will be treated as contemplating that the owner or tenant is to participate materially in the management_of_the_production of commodities if the owner or tenant is to engage to a material degree in the management decisions related to the production of such commodities in mizell v commissioner tcmemo_1995_571 the tax_court concluded that the term arrangement in sec_1402 and the corresponding regulations is not limited to contractual relationships nor to terms and conditions included in a single agreement contractual or otherwise instead the court recognized that the term arrangement often refers to some general relationship or overall understanding between or among parties in connection with a specific activity or situation accordingly in examining the arrangement with respect to the production of products on the taxpayer’s property the court looked to the overall scheme of the farming operations which included the relevant leases the partnership_agreement requiring the taxpayer to devote his full time and attention to the partnership farming_business and the general understanding between the taxpayer and the other partners the petitioners contend that the rentals were not self-employment_income because the lease entered into with corporation did not require the petitioners to perform any services in connection with farm production implicit in the petitioners argument is that the term arrangement for purposes of sec_1402 means only the contractual lease agreement and therefore it is not correct to look outside the four corners of the lease to determine whether an arrangement existed obligating the owner to materially participate in farm production therefore petitioners contend because the services were performed pursuant to employment contracts and not pursuant to the lease the payments were not made under an arrangement for purposes of sec_1402 the overall arrangement and understanding which existed between corporation and petitioners indicates that petitioners were obligated to materially participate in agricultural production the employment contracts which required that a and b provide material services and a’s position as sole officer of corporation which obligated him to manage corporation indicate the existence of an arrangement whereby the petitioners were obligated to materially participate in the production or the management_of_the_production of agricultural commodities the fact that a and b were paid amounts under their respective employment contracts does not prevent the rental payments from being characterized as net_earnings_from_self-employment under mizell the employment contracts must be considered when examining the general relationship or overall understanding between or among the parties likewise a’s duties as sole officer must be considered in determining whether he was required to materially participate in the management of farm production irrespective of whether he received any compensation_for performing such duties the petitioners also contend that the farm rentals exception only applies to crop-share arrangements and not to cash rental arrangements the petitioners state that o ur research has disclosed that there has never been in the history of social_security law or the tax law a material_participation cash rent lease petitioners cite wuebker v commissioner t c no notice of appeal filed in the 6th circuit on date as authority for the proposition that cash rent leases are not subject_to self-employment_tax the regulations do not limit the exception to crop-share arrangements the regulations provide that in order for rental income received by an owner or tenant of land to be treated as includible farm rental income such income must be derived pursuant to a sharefarming or other rental arrangement which contemplates material_participation by the owner sec_1_1402_a_-4 in gill v commissioner tcmemo_1995_328 the tax_court concluded that cash rental payments were includible in self-employment_income thus payments under a cash rental arrangement may be includible farm rental income the issues decided in wuebker are entirely inapposite from those in the present case in wuebker the court addressed whether government payments made to a farmer in consideration for removing certain land from agricultural production were rentals from real_estate thus the wuebker court was not called upon to determine whether an arrangement existed requiring the material_participation in the production of farm products accordingly the wuebker decision is not helpful in determining whether the rental payments in the present case are includible farm rental income case development hazards and other considerations the attorney assigned to this case is john richards if you have any further questions mr richards can be reached at jerry e holmes branch chief by jerry e holmes branch chief associate chief_counsel employee_benefits exempt_organizations
